Form tsntc

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

In Re:
Debtor
                                                              Case No.:
                                                              Chapter
David Charles Etheridge
Plaintiff

v.

Brenntag North America, Inc.
Defendant

Adv. Proc. No. 19−01189−KCF                                   Judge: Kathryn C. Ferguson




                                       Notice That a Transcript Has Been Filed



       You are Noticed that a Transcript has been filed on 5/21/19. Pursuant to the Judicial Conference Policy on
Privacy, access to this transcript is restricted for a period of ninety days from the date of filing. The transcript may be
viewed at the Bankruptcy Court Clerk's Office. [For information about how to contact the transcriber, please call the
Clerk's Office] All parties have seven business days to file a Request for Redaction of any social security numbers,
financial account data, names of minor−age children, dates of birth, and home addresses. If redaction is requested, the
filing party has twenty−one calendar days from the date the transcript was filed to file a list of items to be redacted
indicating the location of the identifiers within the transcript with the court and to provide the list to the transcriber.
The transcriber has thirty−one days from the date the list of items to be redacted was filed to file the redacted version
of the transcript with the court . If no request is filed, the transcript will be made electronically available to the
general public after the ninety days.




Dated: May 21, 2019
JAN:

                                                              Jeanne Naughton
                                                              Clerk
